Citation Nr: 1507627	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for osteoarthritis of the cervical spine with degenerative disc disease, currently rated as 10 percent disabling prior to March 19, 2013 and 20 percent thereafter.

2.  Entitlement to an increased initial evaluation for posttraumatic stress disorder and depression, currently rated as 50 percent disabling.

3.  Entitlement to an increased initial evaluation for lumbar degenerative disc disease and degenerative joint disease, currently rated as 10 percent disabling prior to November 3, 2009 and 20 percent thereafter.

4.  Entitlement to an increased initial evaluation for keloidal acne scarring, occipital scalp region, currently rated as 10 percent disabling prior to March 19, 2013 and 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted the Veteran's claims for entitlement to service connection for osteoarthritis of the cervical spine and  degenerative disc disease with a noncompensable evaluation, posttraumatic stress disorder and depression with a 30 percent disability rating, keloidal acne scarring of the occipital scalp region with a 10 percent disability rating, and thoracolumbar strain with sacroilitis status post surgery with a 10 percent disability rating. 

In subsequent rating decisions, the RO increased the disability ratings for each of the disabilities listed above, to levels reflected on the issue list.  However, as these increases did not constitute a full grant of any of the benefits sought, the Veteran's claim for increased disability ratings remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A hearing was held on November 18, 2014, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

The issue of entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease and degenerative joint disease has been raised by the record in a December 31, 2013 primary care attending note wherein he stated that his chronic low back pain had worsened.  See 38 C.F.R. §3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011).   This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.    At the November 2014 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased initial evaluation for posttraumatic stress disorder and depression.

2.  Following the issuance of an April 2013 Supplemental Statement of the Case continuing a 20 percent disability rating for degenerative disc disease and degenerative joint disease of the lumbar spine, the Veteran submitted an expedited action attachment in May 2013 stating that he was satisfied with the decision regarding his appeal and wished to withdraw his appeal. 

3.  Prior to March 19, 2013, the Veteran's osteoarthritis of the cervical spine with degenerative disc disease did not manifest in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there were not incapacitating episodes other than during a period for which the Veteran was granted a temporary total disability rating due to surgery requiring convalescence.

4.  From March 19, 2013, the Veteran's osteoarthritis of the cervical spine with degenerative disc disease has not manifested in forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, or in incapacitating episodes.

5.  The Veteran's cervical radiculopathy of the right upper extremity is purely sensory, is found to be mild, and was first observable during physical examination on October 1, 2009.

6.  The Veteran's keloidal acne scarring, occipital scalp region, has been manifested by a scar measuring more than 5 inches in length and more than one-quarter inch at its widest part, which has an elevated surface contour and is painful.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an increased initial evaluation for posttraumatic stress disorder and depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement an increased initial evaluation for lumbar degenerative disc disease and degenerative joint disease.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for an initial evaluation for osteoarthritis of the cervical spine with degenerative disc disease in excess of 10 percent prior to March 19, 2013 and 20 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).

4.  The criteria for an initial 20 percent evaluation for cervical radiculopathy, right upper extremity, but no more, have been met from October 1, 2009.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71, 4.124a, Diagnostic Code 8611 (2014).

5.  The criteria for an initial 30 percent evaluation for keloidal acne scarring, occipital scalp region, and a separate 10 percent evaluation for one scar which is painful, have been met from November 1, 2008.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159(b), 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In April 2013, the RO issued a Supplemental Statement of the Case (SSOC) continuing the Veteran's evaluation of degenerative disc disease and degenerative joint disease of the lumbar spine at 20 percent.  The file contains an SSOC Expedited Action Attachment from the Veteran, dated May 2013, stating that he was satisfied with the decision regarding his appeal and wished to withdraw the appeal.  This submittal had the effect of withdrawing the Notice of Disagreement and Substantive Appeal with regard to this issue.  As the rating decision was issued in January 2009 and the Statement of the Case in August 2010, the Veteran would not have been able to reinstate the appeal in a timely manner.  See 20.204, 20.302.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for service connection for a respiratory disability must be dismissed.  As the record includes evidence that the Veteran's service-connected lumbar disability has worsened  since that time, the issue of entitlement to an increased evaluation has been referred to the AOJ, above. 

At the November 2014 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for an increased evaluation for PTSD. As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for service connection for a respiratory disability must be dismissed.

II.  Duties to Notify and Assist

In this case, the Veteran is challenging initial disability ratings assigned following grants of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records have been associated with the file, in addition to lay statements from the Veteran.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board.  The Veteran has at no time referenced outstanding records which have not already been sought, that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was most-recently provided with VA examination of his cervical spine in March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected cervical spine disability, and to evaluate any associated neurological symptoms under the applicable rating criteria.  The examination report further contains documentation of where objective evidence of pain occurred during range of motion testing, and information regarding the functional impact of repetitive use and flare-ups.  Finally, the examiner questioned the Veteran and commented upon the functional effect of these disabilities.  The Board therefore finds the VA examination report to be adequate.  

The Veteran was most-recently provided with VA examination regarding his keloidal acne scarring in March 2013.  The VA examiner personally interviewed and examined the Veteran, and provided the information necessary, including photographs, to evaluate the Veteran's service-connected keloidal acne scarring of the occipital scalp region.  The Board therefore finds the VA examinations report to be adequate for adjudicatory purposes.

Additionally, there is no evidence indicating that there has been a material change in the severity of these disabilities since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

 The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

III.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

A.  Cervical Spine

The Veteran seeks an increased initial evaluation for osteoarthritis of the cervical spine with degenerative disc disease, currently rated as 10 percent disabling prior to March 19, 2013 and 20 percent thereafter.  

The Veteran is currently evaluated under diagnostic code 5243, for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 states that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluations when all disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It also specifies that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees. Notes (2) and (4).  Finally, associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Note (1). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his cervical spine disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months. 38 C.F.R. § 4.71a , Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1).

Background

The Veteran's period of active service ended in October 2008, and he underwent a pre-discharge medical examination in July 2008.  The examiner noted that the Veteran's cervicalgia degenerative joint disease C5/6/7 herniated disc had existed since 2003.  The Veteran reported stiffness, weakness, and numbness, with pain located at the neck occurring 3 times per week and lasting for a day each.  He stated that the pain traveled down his shoulders and arms, and could be characterized as aching.  He stated the condition had not resulted in any incapacitation and reported that he did not experience any functional impairment from it.  The examination report does not include range of motion testing results for the cervical spine.  The Veteran's posture and gait were noted to be within normal limits.

A VA physical therapy note from November 2009 recorded the Veteran's report of everyday pain of the cervical and lumbar spine of an 8/10 severity.  He stated that the pain keeps him from sitting longer than 10 minutes.  Range of motion testing of the cervical spine using a goniometer resulted in the following active and passive measurements:  forward flexion to 40 degrees; extension to 30 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 50 degrees.  There was no change in range of motion after three repetitions.  The physical therapist noted left sided muscle spasm in the surgical spine, and an increase in pain after motion.

A June 2012 outpatient consultation record noted normal gait, station and posture on physical examination.  The neck was noted to have normal strength and tone and normal movements without pain.  The cervical spine was found to have moderate tenderness to palpation of the cervical paravertebral muscles and upper trapezius area of the right side.  Range of motion testing resulted in the following measurements:  flexion to 50 degrees; right lateral flexion to 50 degrees; left lateral flexion to 50 degrees; extension to 10 degrees (with increased pain); right rotation to 80 degrees; left rotation to 80 degrees.  Foraminal compression/Spurling's Test was positive and all other functional tests were negative.

The Veteran has been assigned a temporary 100 percent rating for his osteoarthritis of the cervical spine with degenerative disc disease from July 25, 2012 to September 30, 2012, for cervical spinal fusion surgery requiring at least 30 days of convalescence.  That temporary rating is not at issue, and the Board will not disturb it.

An October 2012 orthopedic encounter note records the Veteran's complains of neck pain and stiffness.  He had moderate tenderness to the cervical paravertebral muscles and upper trapezius area, and moderate muscle spasm on the right greater than the left.  Range of motion testing resulted in the following measurements:  flexion to 35 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; extension to 10 degrees (with increased pain); right rotation to 80 degrees; left rotation to 80 degrees.  Foraminal compression/Spurling's Test was positive and all other functional tests were negative.

The Veteran was provided with a VA examination of his cervical spine in March 2013.  The examiner personally evaluated the Veteran and noted prior diagnoses of osteoarthritis and degenerative disc disease of the cervical spine, as well as cervical radiculopathy involving the right upper extremity.  The Veteran reported some improvement in his mobility since his cervical spine fusion, but continued constant pain in the cervical spine area which he rated a 7/10, which was worse when he rotated his head to the right.  The Veteran did not report that flare-ups impact the function of the cervical spine.  Range of motion testing using a goniometer resulted in the following measurements:  flexion to 20 degrees (with objective evidence of pain at 15 degrees); extension to 20 degrees (with pain at 15 degrees); right lateral flexion to 10 degrees (with pain at 10 degrees); left lateral flexion to 15 degrees (With pain at 15 degrees); right lateral rotation to 35 degrees (with pain at 30 degrees); left lateral rotation to 45 degrees (with pain at 40 degrees).  After three repetitions of movement, the Veteran's range of motion was to the following: flexion to 30 degrees; extension to 15; right lateral flexion to 15 degrees; left lateral flexion to 25 degrees; right lateral rotation to 35 degrees; and left lateral rotation to 50 degrees.  The Veteran was noted to have additional limitation in range of motion after repetitive use, and functional impairment including less movement than normal, weakened movement, and pain on movement.  The examiner wrote that the Veteran had localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine, and guarding or muscle spasm severe enough to result in abnormal spinal contour.  The Veteran was noted to have IVDS, but no incapacitating episodes over the past 12 month period.  The examiner noted that the Veteran had a related surgical scar, but that it was not painful or unstable and did not have an area greater than 39 square centimeters.  The cervical spine disability's impact on the Veteran's ability to work was noted to require the Veteran to use headsets during conference calls, to take frequent breaks from desk work, and telecommute from home during neck pain flare-ups to reduce missed time.

A January 2014 treatment note from Tuckahoe orthopedics documents that the Veteran's cervical range of motion was considered normal and pain free.  The Veteran was able to touch his chin to his chest, extend 90 degrees, laterally rotate to 80 degrees, and laterally bend to 45 degrees.

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected osteoarthritis of the cervical spine with degenerative disc disease does not warrant an initial rating in excess of 10 percent prior to March 19, 2013 or in excess of 20 percent thereafter. 

Prior to March 19, 2013, other than during the period for which the Veteran was in receipt of a temporary total rating due to surgery requiring at least a month of convalescence, the Veteran's cervical spine disabilities  manifested in, at worst, flexion of 35 degrees (noted in the December 2012 VA treatment record) and a combined range of motion of 240 degrees (recorded in a November 2009 VA physical therapy consultation note).  There is no evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, there is no evidence of incapacitating episodes, other than during the period for which the Veteran was granted the temporary total rating.  As the incapacitation has already been contemplated within that rating, assigning an increased rating under DC 5243 for IVDS with a period of incapacitating episodes would result in duplicative compensation for the same symptomatology, which is to be avoided.  See 38 C.F.R. § 4.30.  The Board has additionally considered the Veteran's reported symptoms of pain and stiffness, but finds that the evidence does not demonstrate additional functional loss due to pain, fatigue, weakness, or incoordination to such a degree as to approximate a level of disability contemplated by the next higher evaluation.  Thus, even when considering DeLuca, the Veteran is not entitled to a rating in excess of 10 percent during this period.

The Board also finds that, from March 19, 2013, manifestations of the Veteran's osteoarthritis of the cervical spine with degenerative disc disease do not warrant a disability rating in excess of 20 percent.  At worst, range of motion testing demonstrated forward flexion of the cervical spine to 20 degrees.  Although the VA examiner documented objective evidence of painful motion beginning at 15 degrees, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine contemplates pain, stiffness, or aching in the area of injury.  When considered along with the examiner's notation that although the Veteran reported flare-ups of pain, the Veteran did not report that flare-ups impact the function of the cervical spine, and that range of motion following repetitive testing was 30 degrees (10 degrees greater than the initial measurement), the Board finds that the notation of pain beginning at 15 degrees is insufficient to justify a higher evaluation, as the evidence in aggregate describes a level of disability more closely contemplated by the 20 percent evaluation.  A higher rating is also not warranted for intervertebral disc syndrome based on incapacitating episodes, as the evidence shows that the Veteran has not had any incapacitating episodes requiring bed rest prescribed by a physician.

In conclusion, the Board finds that the Veteran's service-connected osteoarthritis of the cervical spine with degenerative disc disease more closely approximates the criteria for a 10 percent disability rating prior to March 19, 2013, and a 20 percent disability rating thereafter, and higher disability ratings are not warranted.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for increased initial ratings, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

B.  Cervical Radiculopathy

As previously noted, associated objective neurologic abnormalities associated with the Veteran's service-connected cervical disability are to be evaluated separately under an appropriate diagnostic code.  The issues of entitlement to an increased initial evaluation for radiculopathy of the right upper extremity is therefore brought under the Board's jurisdiction as part of the Veteran's perfected appeal for entitlement to an increased initial evaluation for osteoarthritis of the cervical spine with degenerative disc disease.   

The Veteran's right upper extremity cervical radiculopathy is evaluated under Diagnostic Code 8611, for incomplete paralysis of the middle radicular group.  The record documents that the Veteran is right handed, so the applicable rating would be for the major extremity.  Incomplete paralysis which is mild is rated as 20 percent disabling, moderate as 40 percent disabling, and severe as 50 percent disability.  Complete paralysis of the middle radicular group is rated as 70 percent disabling.  The schedule of ratings for diseases of the peripheral nerves states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Throughout the duration of the appeal period, private and VA treatment records document the Veteran's consistent reports of  pain radiating from the neck into the upper extremities, usually the right, with numbness in the fingers of the right hand.  Physical examination, however, has not consistently demonstrated objective evidence of any such associated neurological manifestation.

At the July 2008 pre-discharge examination, physical examination revealed motor function within normal limits, sensory function within normal limits, and both right and left upper extremities with biceps jerk and triceps jerks reflexes of 2+.  The Veteran reported subjective pain that radiated down his shoulder and arms, stiffness, weakness, and numbness.

At an October 2009 McGuire VA Medical Center (VAMC) Pain Management Center initial evaluation, physical examination revealed a positive Spurling's test with right arm pain down the arm to thumb, and decreased sensation to light touch on the right median.  Proposed treatment included the ordering of an MRI to assess possible right C6 radiculopathy. 

VA treatment records from 2010 and 2011 continued to document the Veteran's reports of radiating neck and arm pain down the right side.  Right cervical radiculopathy was assessed in January 2010.  

The Veteran eventually required urgent referral to a spine specialist in June 2012, with a private hospital note stating that an MRI showed spinal cord flattening at C5/6 and C6/7 and that the Veteran reported right arm pain with weakness, numbness, and tingling.  Following cervical spinal fusion in July 2012, a September 2012 private orthopedic note indicated that post-operative complications included right index finger and anterior neck numbness.  Although July 2012 EMG testing did not reveal cervical radiculopathy of either upper extremity, the Veteran continued to report subjectively experienced radicular-type symptoms.

The Veteran was provided with a VA examination for his cervical spine disability in March 2013.  The examiner noted a diagnosis of cervical radiculopathy involving the right upper extremity.  The Veteran reported worsening numbness and tingling down the right arm into the right index finger since his fusion surgery.  On physical examination, right elbow flexion and extension showed active movement against some resistance, normal reflexes bilaterally, and decreased sensation to light touch for the right hand and fingers.  The examiner wrote that the Veteran had radicular pain of the right upper extremity,  moderate intermittent pain, severe paresthesias and severe numbness.  He concluded that the Veteran had mild radiculopathy of the C7 nerve roots (middle radicular group).  The examiner stated that no other neurological abnormalities associated with the cervical spine disorder were present.

The Board finds that the weight of the evidence supports a separate 20 percent evaluation for mild cervical radiculopathy of the right upper extremity from October 1, 2009, the date when physical examination first demonstrated the presence of radicular symptoms.  Although the Veteran reported subjective radicular symptoms at his July 2008 pre-discharge examination, the severity of such symptoms was not so great as to manifest during physical examination.  While the Veteran is competent to report his subjectively-experienced symptoms, the Board finds that the presence of such symptoms did not rise to a level sufficient, prior to October 1, 2009, to warrant a separate compensable rating for this manifestation of the cervical spine disability.  From October 1, 2009, a rating in excess of 20 percent is not warranted, as the Veteran has not described any functional effects of his cervical radiculopathy, and the relevant regulations call for an evaluation for mild, or at most moderate, radiculopathy when the involvement is wholly sensory.  The Board gives significant weight to the March 2013 examiner's determination that the Veteran's right upper extremity cervical radiculopathy is of a mild severity, as this determination was based on in-depth examination of the Veteran and consideration of the Veteran's reports of subjectively-experienced symptoms.

The Board further finds that separate ratings are not warranted for any other neurological disorder associated with the cervical spine disability, as the evidence does not demonstrate that any such additional abnormalities are present.  Although the Veteran sporadically reported some radicular symptoms involving the left upper extremity, left upper extremity radiculopathy was never shown during physical examination or diagnostic testing.  Therefore, the Board finds that a separate evaluation for left upper extremity cervical radiculopathy is not warranted.
 
C.  Keloidal Acne Scarring, Occipital Scalp Region

The Veteran's service-connected keloidal acne scarring of the occipital scalp region is evaluated under 38 C.F.R. § 4.188, Diagnostic Code 7800, as a scar of the head, face or neck or disfigurement of the head, face or neck.  

The criteria for evaluating scars were amended effective October 23, 2008, and the amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2014).  As the Veteran's initial claim for service connection was filed subsequent to this date, only the new criteria are for application.

Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800 (2014).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118 , Diagnostic Code 7800.

Diagnostic Code 7804, for scars that are unstable or painful, calls for a 10 percent evaluation for one or two scars that are unstable or painful, a 20 percent evaluation for three or four scars that are unstable or painful, and a 30 percent evaluation for five or more scars that are unstable or painful.  Note (1) specifies that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) specifies that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

At the July 2008 pre-discharge examination, the Veteran described severe scalp irritation with pain in certain locations.  On physical examination, the examiner noted scarring located on the occipital scalp which is level, measuring 14 cm by 2.5 cm total, with tenderness.  Keloid formation was noted of less than 6 square inches with hypopigmentation.  The examiner stated that there was no disfigurement, ulceration, adherence, instability, tissue loss, hyperpigmentation, abnormal texture, inflammation or edema.

In his January 2010 notice of disagreement, the Veteran stated that 100 percent of his head is infected and severely indented.  He wrote that he is no longer able to shave his head with a traditional razor because of fear of cutting himself.

The Veteran was provided with VA examination of his scalp in March 2013.  The VA examination report documented the Veteran's reports of "spotty" hair growth over his scalp with occasional formation of small pustules on the scalp which he cleans with medicated shampoo and peroxide.  The examiner noted the presence of a keloid scar on the occipital scalp region.  The examiner noted a diagnosis of acne, and stated that there was no evidence of superficial or deep acne at the examination.  Regarding the keloidal acne scar of the occipital scalp region, the examiner noted that it represented disfigurement of the head, face or neck.  No scars were noted to be painful or unstable with frequent loss of covering of skin over the scar.  On physical examination, the scar measured 15 cm by 2.2 cm.  The surface contour was elevated on palpation, and hypopigmentation of the scar had an area of approximately 33 square centimeters.  The scar was not depressed on palpation, not adherent to underlying tissue and not missing underlying soft tissue.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was also no limitation of function found relating to the scar.  Photographs from this examination have been associated with the claims file.

At the November 2014 Board hearing, the Veteran and his spouse testified that the appearance of the scar at the March 2013 examination was essentially similar to how it appeared when he separated from military service.  The Veteran also reported that 90-95 percent of his scalp is affected with indentures, and that the bumps continue to come.  He described the scar on the back of his head as painful.

The Board finds that the evidence supports a 30 percent evaluation under DC 7800 for a scar of the head face and neck due to the presence of three characteristics of disfigurement and a separate 10 percent evaluation under DC 7804 for one scar which is painful, for the entire appeal period.  The March 2013 VA examination documented findings demonstrating the following characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118:  scar 5 or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at the widest part; and surface contour of scar elevated or depressed on palpation.  The Veteran and his wife are competent to comment on the appearance of the scar since service, and the Board sees no reason to question the credibility of their statements that it appeared similar then as it does now.  Additionally, although the Veteran was not noted to have painful scars during the March 2013 VA examination, the Veteran testified at the Board hearing that the scar is painful, and the pre-discharge examination noted that the scar was tender.  Therefore, the Board will afford the Veteran the benefit of the doubt in finding that the Veteran's scar has been painful for the duration of the appeal period.

The evidence does not support a higher evaluation under Diagnostic Code 7800, as the Veteran has not been shown to have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or, four or five characteristics of disfigurement.  The March 2013 VA examiner found that the Veteran's keloidal acne scars did not cause skin texture abnormality, underlying missing soft tissue, or indurated or inflexible skin.  Hypopigmentation was also noted to be less than 39 square centimeters.  Although photographs attached to the examination appear to show an area of abnormal skin texture above the scar, the Board notes that in his initial claim, the Veteran only claimed entitlement to service connection for severe acne keloids, and specifically cancelled the claim for cellulitis of the scalp.  Therefore, the Board finds that the issue before it is limited to an increased initial evaluation for the keloidal acne scar of the occipital region, and not for an increased evaluation relating to any other potential scalp abnormality.
 
Other potentially applicable Diagnostic Codes pertaining to scars have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the Veteran's keloidal acne scar would not be rated as on an area other than the head, face or neck, and no functional limitations were found to be due to said scar. Accordingly, Diagnostic Codes 7801, 7802, and 7805 are not for application. 

D.  Extraschedular Considerations

In reaching these conclusions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss, tinnitus, or epigastric ventral hernia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the specified service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes, but the disabilities are not productive of such manifestations.  The evidence demonstrates that the Veteran has neck pain and stiffness which radiates into his right arm, with numbness in the right arm and fingers.  Although the Veteran described flares of neck pain that require him to sometimes telecommute due to their severity, pain is contemplated in the General Rating Formula for Diseases and Injuries of the Spine, and the Board finds that this symptom and outcome is neither exception nor unusual and finds that it is sufficiently contemplated by the rating criteria.  The pain and visible symptomatology of the Veteran's keloidal acne scar have also been considered and are found to have been adequately covered by the rating criteria applied, which contemplate various elements of disfigurement and pain.  The Board finds these symptoms and outcomes neither exceptional nor unusual, and finds them to be sufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's osteoarthritis of the cervical spine with degenerative disc disease, right upper extremity cervical radiculopathy, and keloidal acne scarring of the occipital scalp are inadequate. 

Based on the foregoing, the Board finds that the requirements for extraschedular evaluation for the Veteran's service-connected osteoarthritis of the cervical spine with degenerative disc disease, right upper extremity cervical radiculopathy, and keloidal acne scarring of the occipital scalp, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran currently has twenty-five disabilities which have been service-connected.   Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  At the November 2014 Board hearing, the Veteran testified that although he is currently working full time, his employer is very accommodating with his workload and schedule due to his various disabilities.  At this hearing, the Veteran raised a claim for individual unemployability in part due to the severity of his cervical spine disabilities.  The Board therefore finds that the issue of entitlement to TDIU has been raised, and it is being remanded below. 


ORDER

The appeal of the claim for an increased initial evaluation for lumbar degenerative disc disease and degenerative joint disease, currently rated as 10 percent disabling prior to November 3, 2009 and 20 percent thereafter, is dismissed.

The appeal of the claim for an increased initial rating for PTSD is dismissed.

Entitlement to a disability rating for osteoarthritis of the cervical spine with degenerative disc disease in excess of 10 percent prior to March 19, 2013 and in excess of 20 percent thereafter, is denied.

Entitlement to a 20 percent evaluation, but no more, for cervical radiculopathy of the right upper extremity, is granted from October 1, 2009.

An 30 percent evaluation for keloidal acne scarring, occipital scalp, is granted from November 1, 2008.

A separate 10 percent evaluation is granted, from November 1, 2008, for a scar (keloidal acne scar, occipital scalp) which is painful.


REMAND

Reason for remand: To conduct initial development of a claim for TDIU.

As noted above, the Court has held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  See Rice, 22 Vet. App. 447.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this case, the Veteran testified at the November 2014 Board hearing that although he is currently employed full time, he is only able to work because his employer offers him a good deal of accommodation.  The Veteran raised the issue of entitlement to a TDIU, and stated that his employment is markedly impaired in-part by his cervical spine pain.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development and consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b). 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  Then, adjudicate the Veteran's claim for entitlement to a TDIU in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


